Citation Nr: 1820186	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for left toe condition.

3.  Entitlement to service connection for residuals of prostate surgery.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.E.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1956 to December 1959, and had additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the claimed conditions.

The Veteran and another witness testified before the undersigned Veterans Law Judge at a Board videoconference hearing in January 2018.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A left ankle disability is not etiologically related to service.

2.  A left toe condition is not etiologically related to service and is not proximately due to or aggravated by a service-connected condition.

3.  Residuals of prostate surgery are not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left toe disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for residuals of prostate surgery have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).

Service treatment records associated with the Veteran's reserve service have been obtained.  However, VA was unable to locate treatment records for the period of active service from January 1956 to December 1959.  See May 2013 VA Memorandum.

Where service treatment records are unavailable or incomplete, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

I.  Left Ankle

With respect to element (1) of service connection, a current disability, an August 2015 VA examination diagnosed degenerative arthritis status post ligament and tendon repair.  Therefore, element (1) has been met.

With respect to element (2), an in-service incurrence, the Veteran indicated in written statements and oral testimony that he injured his left ankle during his period of active service.  He described twisting his ankle while moving from the top of a plane fuselage to a small landing.  In a December 2015 statement, he stated that his ankle had not been the same since that time.  In his January 2018 testimony, he reported that his ankle began to deteriorate, little by little, in the years following this injury.

As noted above, service treatment records from his period of active service are not present.  However, treatment records from his Naval Reserve service have been obtained.  These records include nineteen service examinations conducted from April 1973 through January 1991 which all show normal findings of the lower extremities, including the ankles.  Eighteen of the examinations include accompanying medical history reports in which the Veteran reported his general health to be good and denied any history of foot trouble, joint deformity, or other symptoms relevant to an ankle injury.

The earliest documented evidence of a left ankle problem is from private treatment records dated June 2000 which show a diagnosis of synovitis.  Additional records from July 2000 show the Veteran reported a history of stepping in a hole and sustaining a severe left ankle inversion injury twelve months earlier.  He underwent left peroneal tendon reconstruction surgery in December 2000.  Notably, records from June 2001 show the Veteran was previously active, including running half-marathons and walking four miles a day.

Based on the above, the overall weight of the evidence is against a finding that the Veteran incurred a left ankle injury during active service.  While the Board has considered the Veteran's statements regarding such an injury, the service examinations conducted from 1973 through 1991 show the Veteran affirmatively denied a history of ankle problems or a prior ankle injury, and private records show the occurrence of an ankle injury around 1999.  Collectively, these records are more probative than the Veteran's recent statements regarding an ankle injury during active service and ongoing symptoms since that time.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Notably, private records from January 2018 include a letter from the Veteran's treating physician.  He stated that he had treated the Veteran since the early 1960's, and that the Veteran had complained at times of chronic pain in the right foot and ankle.  Even if this physician intended to refer to the left ankle rather than the right, his statement only establishes that he treated the Veteran generally since the 1960's, and not that he has treated a left ankle condition during that entire time.  Indeed, he attached a September 1971 record regarding possible left plantar fasciitis, which only relates to the sole of foot.  There is nothing to support findings of an ankle condition prior to the June 2000 records discussed earlier.

Finally, VA obtained opinions in August 2015 and September 2015 to assess the etiology of the Veteran's current left ankle condition.  Both essentially stated that the current condition was not related to service because there were no records to support such a relationship.  To the extent that these examiners did not address the Veteran's own statements regarding the in-service injury, a supplemental opinion is not necessary as those statements are not borne out by the record.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

For these reasons, service connection for a left ankle condition is not warranted.

II.  Left Toes

Private treatment records from June 2001 show he was diagnosed with superior displacement of the left third, fourth and fifth toes following the complex surgical reconstruction he underwent in December 2000 for his left ankle.  In an August 2015 VA examination and during his January 2018 hearing, the Veteran reported that his left toe condition started after his left ankle surgery.

In other words, the evidence is clear that the left toe condition is secondary to treatment for the left ankle.  Because the left ankle is not a service-connected condition, service connection for the left toes on a secondary basis to the ankle is not appropriate.

The Veteran has not claimed, and the evidence does not otherwise show, that he incurred a left toe condition prior to the 2000 surgery, to include active service from 1956 to 1959 or reserve service through 1991.

III.  Prostate Condition

With respect to element (1), a current disability, VA and private records show the Veteran was diagnosed with prostate cancer and was treated surgically in 2009.  Therefore, a current disability has been established.

With respect to element (2), an in-service incurrence, the Veteran has asserted that he was exposed to toxic substances during his period of active service.  Specifically, during his January 2018 hearing, he and his representative discussed their research into articles discussing how the Occupational Safety and Health Administration (OSHA) found widespread contamination in certain areas of the North Island Naval Air Station (NAS), where the Veteran was reportedly stationed.  They discussed how the Navy was cited for violations which exposed personnel to substances such as lead, cadmium and beryllium.

While the Board has considered this testimony, neither the Veteran nor his representative submitted any articles, reports, or other competent evidence establishing the existence of toxic exposure at the North Island Naval Air Station.  The only evidence of record to support the existence of such exposure is the testimony of the Veteran and his representative, and their statements are not competent evidence that the site in question was contaminated.  Unfortunately, they do not possess the expertise to discuss the type of toxic exposure, the quantity of such exposure, the duration of such exposure, or whether such exposure could result in the development of a prostate disability.  

As an aside, the undersigned and the Veteran's representative had an exchange during the January 2018 hearing which indicated that the representative may have been relying on an article in the San Diego Union Tribune as evidence regarding toxic exposure at the North Island NAS.  See Hearing Transcript at 9-10.  The Board takes notice of an article from that publication which describes how the North Island NAS was cited by OSHA in 2011 and 2012, more than 50 years after the Veteran's active service, for violations which included exposing workers to lead, cadmium and beryllium.  Jeanette Steele, "OSHA: Toxic chemicals at North Island facility," San Diego Union Tribune, 2012.

Even if such exposure were established, the evidence does not support a finding that element (3), a link between the current condition and service, has been met.  The Veteran asserted that his toxic exposure was the cause of his cancer.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of prostate cancer, particularly as it relates to chemical exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, VA's laws and regulations do not contain any provisions which presume a link between prostate cancer and the type of exposure alleged by the Veteran.  Therefore, service connection for residuals of prostate surgery is not warranted.


ORDER

Service connection for a left ankle condition is denied.

Service connection for a left toe condition is denied.

Service connection for residuals of prostate surgery is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


